Name: Council Regulation (EEC) No 2985/92 of 12 October 1992 amending, for the third time, Regulation (EEC) No 3882/91 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 10 . 92 Official Journal of the European Communities No L 300/3 COUNCIL REGULATION (EEC) No 2985/92 of 12 October 1992 amending, for the third time, Regulation (EEC) No 3882/91 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished from 300 000 tonnes to 356 000 tonnes ; whereas the increase in the stock is such as to allow the Community to increase its fishing possibilities in the same propor ­ tion ; Whereas Regulation (EEC) No 3882/91 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 3 of Regulation (EEC) No 170/83, it is for the Council to establish the total allowable catches (TACs) by stock or group of fish stocks, the share available for the Community and the specific conditions under which these catches must be taken ; whereas, under Article 4 of the same Regulation, the share available to the Community is to be allocated among the Member States ; Whereas Regulation (EEC) No 3882/91 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1992 and certain conditions under which they may be fished ; Whereas the Joint Norwegian-Russian Fisheries Commis ­ sion has agreed to increase its TAC of Arctic cod for 1992 Article 1 The Annex to this Regulation shall replace the correspon ­ ding elements of the Annex to Regulation (EEC) No 3882/91 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 October 1992. For the Council The President W. WALDEGRAVE (') OJ No L 24, 27. 1 . 1983, p. 1 . As amended by the Act of Accession of Spain and Portugal (OJ No L 302, 15. 11 . 1985, p.l ). (2) OJ No L 367, 31 . 12. 1991 , p. 1 . As last amended by Regula ­ tion (EEC) No 2121 /92 (OJ NO L 213, 29. 7. 1992, p . 5). No L 300/4 Official Journal of the European Communities 16. 10 . 92 ANEXO / BILAG / ANHANG / Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO Especie / Art / Art / Ã Ã ¯Ã ´Ã ¿Ã  / Species / EspÃ ¨ce / Specie / Soort / EspÃ ©cie Zona / OmrÃ ¥de / Bereich / Ã Ã Ã ½Ã · / Zone / Zone / Zona / Sector / Zona TAC Estado miembro / Medlemsstat / Mitgliedstaat / Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  / Member State / Ã tat membre / Stato membro / Lid-Staat / Estado-membro Cuota / Kvote / Quote / Ã Ã ¿Ã Ã Ã Ã Ã Ã Ã · / Quota / Quota / Contingente / Quota / Quota (i ) (2) (3) (4) (5) Bacalao / Torsk / Kabeljau / IIb 12 320 BelgiÃ «/Belgique Ã Ã ¬Ã ´Ã ¿Ã  / Cod / Cabillaud / Danmark Merluzzo bianco / Kabeljauw / Deutschland 2 350 Bacalhau Ã Ã »Ã »Ã ¬Ã ´Ã ± (Gadus morhua) EsPaÃ ±a 6 080 France 1 000 Ireland Italia Luxembourg Nederland Portugal 1 280 United Kingdom 1 510 loo on CEE / EÃF / EWG/ EOK/EEC / EEG 12 320 (39)